Attorney’s Docket Number: TSMP20193697US01
Filing Date: 05/22/2020
Claimed Priority Date: 11/26/2019 (Provisional 62/940,406)
Applicants: Hsiao et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 01/28/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 01/28/2022, responding to the Office action mailed on 09/28/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claim 3 and added new claim 32. Accordingly, pending in this application are claims 1-2, 4-9, and 21-32.

Response to Amendment
Applicant’s amendments to the Specification and Claims have overcome the objections previously set forth in the Non-Final Office action mailed on 09/28/2021. Accordingly, the previous objections to Specification and Claims are withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and U.S.C. 103 as previously formulated in the same office action. However, some of the prior art of record remains relevant, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 23-24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US9935173).







Regarding Claim 21, Wu (see, e.g., Figs. 1A-J) shows all aspects of the instant invention, including a method comprising:
- forming a gate dielectric (e.g., gate dielectric layer 220) over and contacting a semiconductor region (e.g., fin 120), wherein the gate dielectric extends into a trench between two gate spacers (e.g., trench 210 between spacer elements 180) (see, e.g., Figs. 1F-G)
- depositing a gate electrode over the gate dielectric (see, e.g., Figs. 1G-I: gate stack over 220), wherein the depositing the gate electrode comprises depositing a metal-containing layer (e.g., metal multi-layer comprising 230, 240, 250, 260, and 270), and depositing the metal-containing layer comprises:
depositing a lower layer (e.g., seed layer 260) having a first average grain size, wherein the lower layer is deposited under a first process condition (see, e.g., Fig. 1H and Col. 10, L. 8-13: at a temperature ranging between 400-500 Co)
depositing an upper layer (e.g., metal filling layer 270) over the lower layer, wherein the lower layer and the upper layer are formed of a same material (e.g., tungsten (W)), and the upper layer has a second average grain size greater than the first average grain size (see, e.g., Fig. 1I and Col. 11, L. 5-19: the size of grains in 270 is greater than that of grains in 260), wherein the lower layer is deposited under a second process condition different from the first process condition (see, e.g., Fig. 1H and Col. 10, L. 8-13: at a pressure ranging between 10-50 torr)
- forming source and drain regions (e.g., source or drain structures 190), wherein the source and drain regions are formed on opposing sides of the gate electrode (see, e.g., Fig. 1J)
Regarding Claim 23, Wu (see, e.g., Col. 10, L. 14-47 and Col. 11, L. 66 to Col. 12, L. 33) discloses that gases such as tungsten chloride (e.g., precursor gas) and hydrogen (e.g., reduction gas) are both used in the deposition of the seed layer 260 and the metal filling 270. Therefore, Wu shows that the lower layer (e.g., 260) and the upper layer (e.g., 270) are deposited using same process gases.
Regarding Claim 24, Wu (see, e.g., Col. 10, L. 1-13 and Col. 11, L. 60-65) discloses that the deposition of the seed layer 260 is performed at a pressure that is in a range from about 10 torr to about 50 torr, while the deposition of the metal filling layer 270 is performed at a pressure that is in a range from about 50 torr to about 300 torr. Therefore, Wu shows that the depositing the lower layer (e.g., 260) and the depositing the upper layer (e.g., 270) are performed using different process conditions (e.g., at least different pressures).
Regarding Claim 26, Wu (see, e.g., Fig. 1G and Col. 7, L. 55-62) shows that the metal-containing layer (e.g., 230, 240, 250, 260, and 270) comprises a work-function layer (e.g., work function layer 240), and the method further comprises:
- depositing a lower metal layer (e.g., 260 of tungsten metal) over the work-function layer
- depositing an upper metal layer (e.g., 270 of tungsten metal) over the lower metal layer, with the upper metal layer having a greater average grain size than the lower metal layer (see, e.g., Fig. 1I and Col. 11, L. 5-19: the size of grains in 270 is greater than that of grains in 260), and wherein the lower metal layer and the upper metal layer are formed of a same material (e.g., tungsten).
Regarding Claim 27, Wu (see, e.g., Figs. 1J,2F and Col. 13, L. 51-66) shows forming a metal filling region (e.g., conductive material layer 300) over the upper metal layer (e.g., 270).
Regarding Claim 28, Wu (see, e.g., Fig. 1G and Col. 7, L. 46-49) shows that the metal-containing layer (e.g., 230, 240, 250, 260, and 270) comprises titanium nitride (e.g., 230 of titanium nitride).



Allowable Subject Matter
Claims 1-2, 4-9, and 29-32 are allowable.
Claims 22 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 01/18/2022 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814